CONVERTIBLE NOTE SUBSCRIPTION AGREEMENT










The undersigned purchaser ("Purchaser") delivers this convertible note
subscription agreement (the "Agreement") in connection with the offering by
GENESIS FINANCIAL, INC., a Washington corporation (the "Company"), of $250,000
principal amount of the Company's "Convertible Note" which are in the aggregate
convertible into a total of 625,000 shares of the Company's common stock (the
"Notes"). Purchaser acknowledges that he or she has received and reviewed the
Company's most recent Annual Report, Interim Quarterly Reports and Current
Reports filed with the Securities and Exchange Commission describing the Company
(the "SEC Reports:)




1.




Subscription




Subject to the terms and conditions of this Agreement, Purchaser irrevocably
subscribes for and agrees to purchase a Note from the Company in the principal
amount of TWO HUNDRED FIFTY THOUSAND ($250,000) and tenders herewith a check in
the amount of $250,000 (the "Funds") payable to the order of the Company, to be
held by the Company until the conditions described in Section 7 of this
Agreement have been met.




2.




Conditions of Subscription




Purchaser understands and agrees that:




a. The Company is not bound by this Agreement until it accepts the Agreement by
signing in the space provided on the last page hereof; and




b. The Note to be issued and delivered on account of this subscription will only
be issued in the name of Purchaser.




3.




Representations and Warranties Of Purchaser




Purchaser represents, warrants and agrees as follows:








--------------------------------------------------------------------------------

a. Nonregistration. Purchaser understands that the Note is being offered and
sold under an exemption from registration provided for in Regulation "D" under
the Securities Act of 1933 (the "Act") and similar exemptions from the
provisions of applicable state securities or "Blue Sky" laws. Purchaser
understands that this transaction has not been scrutinized by the United States
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, because of the small
number of persons solicited and the private aspects of the offering, and that
all documents, records and books pertaining to this investment have been made
available to Purchaser and Purchaser's representatives.




b. Citizenship, Residence, Etc. Purchaser (i) is a citizen of the United States,
and at least 21 years of age, and (ii) is a bona fide resident and domiciliary
(not a temporary or transient resident) of the state specified as part of
Purchaser's residence address at the end of this Agreement, and has no present
intention of becoming a resident of any other state or jurisdiction.




c. Understanding of Risks. Purchaser understands and has fully considered for
purposes of this investment the risks of the investment, restrictions on
transferability of the Notes, and the stock issuable upon conversion thereof,
and the matters set forth in the SEC Reports, including but not limited to the
following: (i) the Notes, and the underlying common stock subject to issuance
upon conversion thereof, are a speculative investment which involve a high
degree of risk of loss by Purchaser of the investment therein; and (ii) there
are substantial restrictions on the transferability of, and there will be no
public market for, the Notes and the underlying common stock subject to issuance
upon conversion thereof, and accordingly, it may not be possible for Purchaser
to liquidate this investment in case of emergency.




d. Ability to Bear Risk and Afford Loss. Purchaser is able (i) to bear the
economic risk of this investment for an indefinite period, and (ii) to afford a
complete loss of the investment.




e. Independent Investigation and Advice. Purchaser, m making the decision to
purchase the Note subscribed for hereunder, has relied solely upon Purchaser's
independent investigations and the advice of Purchaser's representatives and
advisors, and Purchaser and any such advisors have been given the opportunity to
ask questions of, and to receive answers from, persons acting on behalf of the
Company concerning the Company and the terms and conditions of this offering,
and to obtain any additional





--------------------------------------------------------------------------------

information, to the extent such persons possess such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
the information set forth in the SEC Reports.




f. Investment Intent. Purchaser is acquiring the Note subscribed for hereunder,
and will acquire any common stock issuable upon conversion thereof, in good
faith and solely for Purchaser's own personal account, for investment purposes
only, and not with a view to or for the resale, distribution, subdivision or
fractionalization thereof. Purchaser has no contract, undertaking,
understanding, agreement or arrangement, formal or informal, with any person to
sell, transfer or pledge to any person the Note, or any part thereof, and
Purchaser has no present plans to enter into any such contract, undertaking,
agreement or arrangement. Purchaser understands the legal consequences of the
foregoing representations and warranties to mean that Purchaser must bear the
economic risk of the investment for an indefinite period of time because the
Note and the underlying shares of common stock issuable upon conversion thereof
have not been and will not be registered under applicable securities laws, and,
therefore, cannot be sold unless they are subsequently registered under such
laws or an exemption from such registration is available. The Notes, and common
stock issuable upon conversion of the Notes, shall not be transferable, except
upon the following conditions: The Purchaser shall, prior to any transfer (which
term, as used herein, includes, without being limited to, any sale, offer,
pledge or encumbrance) or attempted transfer of such Note or stock, give written
notice to the Company of Purchaser's intention to effect such transfer. Each
such notice shall describe the manner and circumstance of the proposed transfer
in sufficient detail, and shall contain an undertaking by the person giving such
notice to furnish such other information as may be required, to enable legal
counsel designated by such Purchaser and satisfactory to the Company and its
counsel to render a legal opinion satisfactory in form to the Company and its
counsel to the effect that the proposed transfer may be effected without
registration of such stock under any applicable securities laws. Upon receipt of
such a legal opinion, such Note or stock shall be transferred in accordance with
the terms of the notice delivered by Purchaser to the Company, with any Note or
stock certificate issued upon such transfer to bear the restrictive legend set
forth in Paragraph 4.h, unless in the opinion of such counsel such legend is not
required. The Purchaser shall not be entitled to transfer such Note or stock
until receipt of such a legal opinion by the Company, or until receipt of a
"no-action" letter or similar interpretive opinion from the staff of each





--------------------------------------------------------------------------------

appropriate securities agency, satisfactory in form to the Company, or until
registration of such securities under applicable securities laws has become
effective.




g. Reliance by Company. Purchaser understands that the Company is relying on the
truth and accuracy of the representations, declarations and warranties made in
this Agreement in offering the Note for sale to Purchaser without having first
registered the same under the Act.




h. Legend on Certificates. Purchaser consents to the placement of a legend on
the Note subscribed for hereunder, and on the certificate(s) for any shares of
common stock issued upon conversion thereof, in substantially the following
form:




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF EXCEPT UPON
SATISFAC7ION OF CERTAIN CONDITIONS. INFORMATION CONCERNING THESE RESTRICTIONS
MAY BE OBTAINED FROM THE CORPORATION OR ITS LEGAL COUNSEL. ANY OFFER OR
DISPOSITION OF THESE SECURITIES WITHOUT SATISFACTION OF SAID CONDITIONS WILL BE
WRONGFUL AND WILL NOT ENTITLE THE TRANSFEREE TO REGISTER OWNERSHIP OF THE
SECURITIES WITH THE CORPORATION:'




i. Accredited Investor. Purchaser is an "Accredited Investor" as such term is
defined in Regulation D promulgated by the Securities and Exchange Commission.
specifically, Purchaser qualifies under the category or categories of
"Accredited Investor" indicated below (PURCHASER MUST INDICATE THE APPLICABLE
CATEGORY OR CATEGORIES BY INITIALING IN THE SPACE(S) PROVIDED):




            (initial)

(i)Purchaser is a director or executive officer of the Company;




            (initial)    (ii)Purchaser is a natural person and has an individual
net worth, or a joint net worth with Purchaser's spouse (if any), at this time
in excess of $1 million, excluding the value of the principal residence;




            (initial)   (iii)Purchaser is a natural person and has had an
individual income in excess of $200,000 in each of 1989 and 1990, or joint
income with Purchaser's spouse (if any) in





--------------------------------------------------------------------------------

excess of $300,000 in each of those years, and has a reasonable expectation of
reaching the same income level in 1991.




The foregoing representations and warranties and undertakings are made by
Purchaser with the intent that the Company rely on then in determining
Purchaser's suitability as a purchaser of a Note hereunder, and are true and
accurate as of the date of this Subscription Agreement and as of the date, of
issuance of the Notes, and shall survive such issuance. If in any respect, such
representations and warranties shall not be true and accurate prior to the
issuance of the Note to Purchaser, Purchaser shall give immediate written notice
of such fact to the Company, specifying which rr,presentations and warranties
are not true and accurate and in what respects they are not accurate.




4.




Transferability




Purchaser agrees not to transfer or assign this Agreement, or any interest
herein, and any such transfer shall be void.




5.




Revocation




Purchaser may not cancel, terminate, or revoke this Agreement, or any agreement
of Purchaser made hereunder, and this Agreement shall survive the death or
disability of Purchaser and shall be binding upon Purchaser's heirs, executors,
administrators, successors, and assigns.




6.




Representations and Warranties of the Company




Upon acceptance hereof, the Company represents and warrants as follows:




a. Corporate Existence and Power. The Company is a corporation duly organized
and existing and in good standing under the laws of the State of Washington, and
has the corporate power to own its properties and to carry on its business as
now being conducted and as proposed to be conducted; and the Company has the
corporate power and authority to enter into this Agreement and to





--------------------------------------------------------------------------------

issue the Notes.




b. Corporate Authorization. The making and performance by the Company of this
Agreement and the Notes have been duly authorized by all necessary corporate
action and will not violate any provision of its articles of incorporation or
bylaws, or result in the breach of or require any consent under, or result in
the creation of any lien upon any property or assets of the Company pursuant to,
any agreement to which the Company is a party or by which the Company or its
property may be bound; and this Agreement and the Notes constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.




c. Capital Structure.




(i) The authorized capital stock of the Company consists of 100,000,000 shares
of common stock, of which 7,757,108 shares are issued and outstanding, and
shares preferred shares, 10,000,000 of which 2,000,000 Series B have been
authorized for issuance. All outstanding shares are validly issued, fully paid
and nonassessable.




(ii) Except as set forth in the Company's filings with the Securities and
Exchange Commission and the 1,000,000 options granted November 5, 2010, and the
present Series B Preferred Stock offering, there are no outstanding
subscriptions, options, warrants, rights, convertible securities or other
contracts obligating the Company to issue, transfer from treasury, purchase or
redeem any shares of its capital stock.




(iii) The shares of Common Stock issuable to Purchaser upon conversion of the
Note will be validly issued, fully paid and nonassessable.




d. Financial Condition. The financial statements furnished to the Purchaser
fairly represent the financial condition of the Company as of the dates of such
financial statements and the results of their operations for the periods ending
on said dates.




e. Litigation. Except as set forth in the SEC Reports, there are no suits or
proceedings pending, or to the knowledge of the Company threatened, against the
Company that, if adversely





--------------------------------------------------------------------------------

determined, would have a material adverse effect on the financial condition or
business of the Company.




f. Disclosure. The Company has provided Purchaser with all the information
reasonably available to it without undue expense that such Purchaser has
requested for deciding whether to purchase the Note and all information that the
Company believes is reasonably necessary to enable such Purchaser to make such
decision. To the best of the Company's knowledge after reasonable investigation,
neither this Agreement nor any other written statements or certificates made or
delivered in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein not misleading.




g. Government Consent. No consent, approval or authorization of, or designation,
declaration or filing with, any governmental authority on the part of the
Company is required in connection with the valid execution and delivery of this
Agreement, or the offer, sale or issuance of the Note or common stock issuable
thereunder, or the consummation of any other transaction contemplated hereby.




h. Use of Proceeds. The Company presently intends to use the funds received from
the sale of the Notes for working capital purposes. Actual application of such
funds shall be determined by the Company's Board of Directors in the exercise of
its responsibilities.




7.




Closing




The following terms shall govern the acceptance of this subscription, payment
for the Note, and closing of Purchaser's purchase of the Note:




a. The Company may not accept this subscription until it has received minimum
subscription payments in an aggregate amount of $250,000, accompanied by
satisfactorily completed and executed Convertible Note Subscription Agreements,
in the same form as this Agreement, from Accredited Investors. Such minimum
requirements shall be deemed the "Minimum Closing Requirements."




b. When the Minimum Closing Requirements have been satisfied, the Company may,
but shall not be obligated to, effect the closing of this offering (the
"Closing") by simultaneously accepting





--------------------------------------------------------------------------------

subscription payments, and executing the accompanying Convertible Note
Subscription Agreement and the Note. The time and date the Closing occurs shall
be deemed the "Closing Date."







8.




Miscellaneous




a. All notices or other communications given or made under this Agreement shall
be sufficiently given if hand-delivered or mailed by registered or certified
mail (return receipt requested and postage prepaid) to Purchaser or to the
Company at the respective addresses set forth herein, or at such other addresses
as Purchaser or the Company shall designate to the other by written notice.




b. This Agreement shall be governed by the laws of the State of Washington.




c. This Agreement constitutes the entire agreement among the parties with
respect to the subject matter referred to herein and may be amended only by a
writing executed by all parties.




d. If more than one person is signing this Agreement, each representation and
warranty and undertaking made herein shall be a joint and several
representation, warranty or undertaking of each person.




10.




Indemnification




Each party understands the meaning and legal consequences of the representations
and warranties that it makes in this Agreement and agrees to defend, indemnity
and hold harmless the other party (including, if applicable, the other party's
officers, directors, employees and agents) and their successors and assigns,
from and against any and all loss, damage, liability or expense, including
without limitation attorneys' fees, due to or arising out of the inaccuracy of
any of its representations or acknowledgements, or the breach of any of its
agreements, warranties, or undertakings contained in this Agreement.




11.




Signatures





--------------------------------------------------------------------------------




I/we have read this Subscription Agreement and agree to be bound by its terms.




Signature of Purchaser(s):




                              

                              

Purchaser

Co-Purchaser (if any)




                              

                              

Date

Date




                              

                              

Name of Purchaser

Name of Co-Purchaser (if any)

(Please print)

(Please print)




Residence Address:

Type of Ownership:

Individual

     

                              

Community

Street & Number

  

Property

     

Tenants-in-Common

       

                              

Joint Tenants

City or Town

with Right of

Survivorship

     

Other:

     

                              

(explain):                    

State

Zip Code

                              




                              

                              

Social Security or

Social Security or Federal

Federal I.D. Number

I.D. Number of Co-Purchaser




GENESIS FINANCIAL, INC., a Washington corporation, hereby accepts the foregoing
subscription subject to the terms and conditions hereof this ____ day of
December, 2010.




GENESIS FINANCIAL, INC.




By: _____________________

Michael Kirk, Co-Pres.                

                              









